Citation Nr: 1326182	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint (TMJ) derangement with facial muscle damage over the right temporal bone with mastication pain.

2.  Entitlement to an initial compensable evaluation for a healed right zygoma fracture.

3.  Entitlement to an effective date earlier than August 24, 1999, for the assignment of a 30 percent evaluation for gunshot wound of the mouth.


REPRESENTATION

Appellant represented by:	Mr. James McKay, Attorney at Law 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1940 to May 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In May 2012, the Board determined that an earlier effective date of June 1, 1945, for the grant of service connection for TMJ derangement with facial muscle damage over the right temporal bone was warranted.  At that time, the Board also remanded the three issues currently still on appeal.  The Board instructed that the Veteran be afforded a new VA examination to evaluate the severity of his TMJ derangement with facial muscle damage over the right temporal bone with mastication pain.  Given the anatomical proximity of the Veteran's service-connected healed right zygoma fracture, the Board considered it "inextricably intertwined" with his TMJ disability.  The Board also instructed that the Veteran be issued a Statement of the Case (SOC) as to the issue of entitlement to an effective date earlier than August 24, 1999, for the assignment of a 30 percent disability evaluation for gunshot wound to the mouth.  A review of the claims folder shows that the above actions have been preformed, and no further action is required in compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since then, the Veteran has submitted a timely VA Form-9, substantive appeal, following the issuance of an April 2013 SOC for the issue of an earlier effective date for the assignment of a 30 percent disability evaluation for gunshot wound to the mouth.  The matter is currently on appeal. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Throughout the entire period under appeal, the Veteran's disability due to TMJ derangement with facial muscle damage over the right temporal bone with mastication pain has been manifested by pain, popping, and inter-incisal opening limited to 31 to 40 millimeter (mm), but has not been productive of malunion or nonunion of the mandible or maxilla.

2.  Throughout the entire period under appeal, the Veteran's disability due to residuals of healed right zygoma fracture has been manifested by no more than 3 mm mandibular displacement that results in slight limitation of jaw movements.

3.  The June 1946 rating decision in which the Veteran's claim for compensation for shell fragment wound to the mouth was not final. 

4.  On August 24, 1999, VA received the Veteran's correspondence that his service-connected dental trauma had worsened.  There is no competent medical evidence of record that demonstrates the Veteran's service-connected residuals of a gunshot wound to the mouth was manifested by loss of mandible prior to August 24, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for TMJ derangement with facial muscle damage over the right temporal bone with mastication pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 3222 (1933 edition of the Schedule of Disabilities Rating)(1945); Diagnostic Codes 9905 (1945 edition of the Schedule of Disabilities Rating)(1963), (1993), and (2012). 

2.  The criteria for an initial compensable evaluation for a healed right zygoma fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.150, Diagnostic Codes 9999-9904 (2012).

3.  The criteria for an effective date prior to August 24, 1999, for the assignment of a 30 percent evaluation for gunshot wound of the mouth have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.150, Diagnostic Code 1924 (1933 edition of the Schedule of Disabilities Rating)(1945); Diagnostic Code 9902 (1945 edition of the Schedule of Disabilities Rating)(1963), (1993), Diagnostic Code 9915 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

With regard to the Veteran's appeal arising from his disagreement with the initial rating evaluations and effective date assigned following the grant of increased rating, the duty to notify has been satisfied.   In such cases, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statements of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055  (Fed. Cir. 2007).

The Veteran's service treatment records VA medical treatment records, and indicated private medical records as well as his own statements have been associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has also provided the Veteran with VA examinations in February 2011 and January 2013 in conjunction with the Veteran's disabilities due to TMJ and residual of right zygoma fracture.  In each of these examination reports, the examiner identified the nature of the Veteran's disability and recorded his reported history as well as the findings from clinical evaluation.  While the Board acknowledges that the February 2011 VA examiner failed to discuss the factors addressed in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional loss, those factors were adequately addressed in the January 2013 VA examination report.  With respect to the Veteran's TMJ disability, and the assignment of an effective date of June 1, 1945, the claims folder also contains other VA examinations that date back to when the Veteran initially filed his claim for residuals of in-service shrapnel wounds.  These reports will be discussed below as well. The Board finds that the examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303  (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board notes that the Veteran is represented by counsel; and there has been no assertion of any failure to provide appropriate notice or assistance. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

2.  Factual Background 

Given the intertwined nature of the claims currently on appeal, the Board finds it expedient to provide a factual background discussion first. 

The Veteran was injured in a blast in Italy during World War II.  He suffered a shell fragment wound to his face, which resulted in eight teeth being knocked out as well as residual scars to lips and right temple.  After service, the Veteran was afforded a February 1946 VA dental examination which revealed that he had new partial dentures for loss of upper teeth.  There was no indication of loss of mandibular or maxilla, loss of mastication due to limitation of temporomandibular or injury to facial muscles. 

VA dental treatment records dated in April 1949 show that the Veteran had extraction of five teeth as well as other dental treatment, but no indication of loss of mandibular or maxilla, or loss of mastication due to limitation of temporomandibular or injury to facial muscles. 

The Veteran failed to report on May 11, 1949 and July 1, 1949 for VA dental examinations.  

In August 1999, the Veteran requested to reopen his claim under dental trauma and noted that he would submit additional dental records at a later date in support of the claim.  These additional private dental records were received in October and November 1999.  The records show that the Veteran required further teeth extraction and additional work to his dentures. 

The Veteran had a VA dental examination in November 1999.  The examination report noted that the Veteran had no impairment or loss of motion for masticatory function.  The examiner indicated that replacement teeth were present, an upper full denture and a lower partial.  The examiner indicated that the Veteran was missing all of the teeth except for #27, and it had an advanced periodontal condition and would require extraction soon.  The examiner noted that there was no limitation of range of motion or level of excursion.  The examiner indicated that there was severe bone loss of both the maxilla and the mandible due to years of wearing upper denture and lower partial denture. 

In November 2000, the Veteran underwent VA examination, at which time he noted that his facial wounds that he sustained in WWII resulted in a loss of his teeth, facial scarring, and loss of smell. The Veteran did not complain of any jaw or facial muscle damage. 

Letters dated in December 2003, February 2004, September 2004, March 2005, and April 2005 from the Veteran's attorney include no references to any TMJ derangement or facial muscle damage over the right temporal bone.  It was not until August 4, 2005, that the Veteran's attorney identified medical evidence of muscle loss and damage to right TMJ and noted that temporomandibular articulation was compensable under 38 C.F.R. § 4.150, Diagnostic Codes 9902 and 9905.

Of record is a letter from Dr. L., received by VA on August 4, 2005, which stated that the Veteran presented to his office on July 20, 2005 for a comprehensive dental examination and panoramic x-ray.  Dr. L. noted that the purpose of the Veteran's visit was to consult and diagnose his dental condition as it related to injuries sustained while serving in the U.S. Army during WWII.  Dr. L. noted that the Veteran was wearing loose and ill-fitting upper and lower complete dentures.  On physical examination, Dr. L. observed hard and soft tissues with severe ridge resorption in the upper pre-maxillae area and redundant fibrous tissue in the pre-maxillae area; the anterior nasal spine in the pre-maxillae area was sore to palpation and fluctuant redundant tissue in this area caused denture instability due to lack of bony foundation causing the upper denture to slide during mastication; the upper right and left posterior tuberosities were large and fibrous; the lower alveolar ridge was deemed to be knife edged at the crest of the bony ridge; muscles of mastication revealed tenderness to palpation of the right temporalis muscle and right medial pterygoid muscle; the right temporal area was larger than the left and appeared to be swollen; the pterygoid muscle felt firm to palpation; and the mandible deviated to the left upon opening and returned to the right upon closing.  Dr. L. stated that based on the positive muscle tenderness to palpation, it is highly recommended that further evaluation of  the Veteran's right TMJ area be evaluated further.  

The Veteran underwent a VA examination in October 2007, at which time he reported constant, moderate pain on the right side of his face.  Physical examination revealed no evidence of malunion of nonunion of the maxilla, loss of the bone of the mandible, or nonunion of the mandible or malunion of the mandible.  The examiner indicated that there was no loss of motion of the temporomandibular articulation.  The examiner found no loss of bone of the hard palate and no evidence of osteoradionecrosis.  There was no evidence of osteomyelitis.  The examiner noted tooth loss due to loss of substance of the maxilla. The examiner indicated that the Veteran could open and close without pain. Opening and closing and lateral extrusions were not limited.  X-rays showed loss of maxillary ridge in all areas but mandibular ridge and TMJ were normal.  The examiner indicated that there was a loss of 25 to 50 percent of the bone of the maxilla that was replaceable by prosthesis.  The examiner stated that the pain in the Veteran's cheek was most likely from the 1943 injury and from right TMJ internal derangement.

The Veteran had a VA examination in March 2009.  It was noted that the Veteran had a blast injury with cuts to the lip and right temple in World War II.  There was a history of scars in the lips and gums. The Veteran reported pain on the right side of the jaw with prolonged chewing.  The VA examiner noted a history of blast and shrapnel injury to the right side of the face, front and side in World War II.  The examiner indicated that there was no history of neoplasm.  The symptoms associated with the injury included difficulty chewing.  There was no difficulty swallowing liquid food or swallowing soft solid food.  There was no difficulty swallowing solid food.  Dry mouth was not present.  It was noted that there was an altered sense of taste.  There was no speech difficulty, tongue loss or lip pain.  The Veteran reported mouth pain and denied tongue pain.  The Veteran also reported pain on the right side of the mouth and the TMJ joint. 

The March 2009 VA examiner noted that there was a history of trauma to the muscles.  The examiner indicated that the affected muscles included the right anterior temporalis and the masseter.  The examiner indicated that there was minimal impact on the Veteran's ability to function in his daily life.  It was noted that the Veteran may have a painful jaw with prolonged chewing when eating. 

The March 2009 VA examiner noted that there are healed lacerations on the lips that are not currently visible and are asymptomatic.  The examiner noted that the Veteran had a shrapnel fragmentation wound.  The scar was 4 square centimeters in area.  There were no visible scars on the lips.  The examiner noted a 2 millimeter bluish slightly elevated pimple on the right cheek, which the Veteran reported was retained shrapnel. 

The March 2009 VA examiner noted that there was residual tenderness of the right temporal area and derangement of the right TMJ which was an annoyance to the Veteran.  The examiner indicated that there was a minimal impact on the Veteran's ability to function in his daily activities other than eating.

In February 2011, the Veteran underwent another VA examination.  In that examination report, the examiner noted that the Veteran had sustained shrapnel wound injury to his face, which included lacerations to right lower lip and right temple, as well as teeth knocked out.  It was noted that the temple wound was excised and debrided with no foreign body found after extensive dissection.  The Veteran reported that he need to wear glasses with modified right temple to allow for intermittent soft tissue swelling of the right temple for several years after his separation from service.  He complained of pain with chewing and tenderness over right temporalis muscle.  Physical examination revealed abnormal joint motion of the TMJ that was painful, but not limited.  The examiner did not comment on whether the Veteran had any additional limitation or flare-ups due to his TMJ articulation.   X-ray film revealed to findings of facial bone abnormalities, and there was no evidence of metallic foreign bodies.   

The February 2011 VA examiner found that the Veteran had the following diagnoses: TMJ derangement with facial muscle damage over right temporal bone and healed right zygoma fracture.  The VA examiner found that the healed right zygoma fracture was likely the result of the combat wound.  The examiner noted that the Veteran's reported history of recurrent painful swelling requiring adaptation of right temple eye glasses was consistent with fracture of zygoma.  

A June 2012 letter from Dr. L. shows that the Veteran presented to his office on for another comprehensive dental examination and panoramic x-ray.  The report shows that the Veteran complained of facial pain, jaw clicking, jaw joint noises, and jaw pain.  The findings from clinical evaluation revealed mild tenderness upon palpation of the anterior temporalis on the left and severe tenderness upon palpation of the anterior temporalis on the right.  Doppler examination revealed slight crepitus bilaterally.  Mandibular range of motion revealed maximum active opening without pain of 44 mm, maximum active opening with pain of 44, maximum protrusive of 10 mm, mandibular deviation from mid-sagitall plane of 3 mm, a 7 mm left lateral excursion and a 9 mm right lateral excursion.  Soft tissue screening was normal, and all teeth were missing and replaced by dentures.  The previous findings from diagnostic imagines were noted.  The Veteran was assessed with right side capsulitis of the temporomandibular joint and bilateral temporal tenditis.  Dr. L. noted that the Veteran had slight limitation of vertical jaw opening and lateral jaw movements.  

Pursuant to the May 2012 Board remand directives, the Veteran underwent his most recent VA examination in January 2013.  The examination report shows that the Veteran reported that chewing on the right side caused him pain sometimes and he chews differently to avoid pain.  The Veteran reported that he experiences occasional flare-ups in pain with chewing.  Range of motion testing revealed that the Veteran had limitation of lateral excursion greater than 4 mm, without objective evidence of painful motion, and limitation of inter-incisal distance of greater than 40 mm, without objective evidence of painful motion.  There was additional limitation of inter-incisal distance to 31-40 mm after repetitive use testing, but no further additional limitation of motion.  The Veteran had function impairment for the right TMJ due to incoordination, impaired ability to execute skilled movements smoothly.  There was no evidence of tenderness or pain on palpation of the joints or soft tissue of either TMJ.  It was noted that x-ray film did not show findings of degenerative arthritis.  The examiner further noted that the Veteran was edentulous and he wears an upper and lower complete denture that was fabricated two years ago and is currently in good condition.  The examiner noted the previous diagnosis of right TMJ internal derangement by Dr. L.; however, the VA examiner stated that currently, mandible range of motion measurements reveals no limitation of opening, closing or lateral movement, mouth opening is without pain and without crepitus.  The examiner further noted that the Veteran reports that the right side hurts when he chews food and that he learned to chew differently to avoid pain.  The Veteran was unsure if the pain was resulted from the right cheek or the right TMJ.  The examiner concluded that the pain may limit function ability of the right TMJ during flare-ups.  

2.  Initial Increased Ratings 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

TMJ Disability 

The Veteran's claim arises from disagreement with the assignment of an initial noncompensable evaluation for service-connection for residuals of gunshot wound to the mouth in a June 1946 rating decision.  In May 2012, the Board found that the June 1946 rating decision was not final, and an implied claim for residuals of gunshot wound, to include later diagnosed TMJ disability, remained pending.  As a result, the Veteran was granted, an effective date for service connection for TMJ disability, effective June 1, 1945 (the date after his separation from service).  The issues now before the Board are the propriety of the initial rating assigned for this disability.  The Veteran has an initial 10 percent rating for TMJ disability, pursuant to hyphenated Diagnostic Code 9905-5325.  

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  

VA's General Counsel has held that where a governing law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating usually can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  See 38 C.F.R. § 3.114.  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000.

At the time that the Veteran was originally awarded service connection for TMJ disability, June 1, 1945,  the Schedule for Rating Disabilities (1933 edition) provided that limitation of motion of the temporomandibular was rated under Diagnostic Code 3222.   Under Diagnostic Code 3222, a 20 percent evaluation was warranted for limitation of motion of 1/4 to 1/2 inch; and a 40 percent evaluation was warranted for limitation of motion of 1/4 inch or less by actual measurement, between central incisors.  38 C.F.R. § 4.150, Diagnostic Code 3222 (1945).

VA promulgated the 1945 edition of the Schedule for Rating Disabilities, effective April 1, 1946.  These revisions included the reclassification as Diagnostic Code 9905 for limitation of motion of the temporomandibular and revised the criteria.  Under Diagnostic Code 9905, a 10 percent evaluation was warranted for any definite limitation, interfering with mastication or speech; a 20 percent evaluation was warranted for motion limited to1/2 inch; and a 40 percent evaluation was warranted for motion limited to1/4 inch.   38 C.F.R. § 4.150, Diagnostic Code 9905 (1963).

The criteria were again revised, effective May 22, 1964, to indicate that the fractions appearing in Diagnostic Code 9905 had been metricated, where motion limited to 1/4 inch (6.3 mm) was assigned a 40 percent rating; and motion limited to 1/2 inch (12.7 mm) was assigned a 20 percent rating.  Any definite limitation, interfering with mastication or speech was assigned a 10 percent rating.   38 C.F.R. § 4.150, Diagnostic Code 9905 (1993). 

The rating criteria under Diagnostic Code 9905, for limited motion of temporomandibular articulation, were last revised, effective February 17, 1994.  See 38 Fed. Reg. 2529 -2530 (January 18, 1994).  The revised Diagnostic Code 9905 provides that inter-incisal range from 31 to 40 mm warrants a 10 percent rating; from 21 to 30 mm warrants a 20 percent rating; from 11 to 20 mm warrants a 30 percent rating; and from 0 to 10 mm warrants a 40 percent rating.  Range of lateral excursion limited to 0 to 4 mm is assigned a 10 percent rating.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Diagnostic Code 9905, Note. 38 C.F.R. § 4.150, Diagnostic Code (2012).

Criteria for evaluating muscle injury to the fascial muscles, current rated under Diagnostic Code 5325, was not identified in the Schedule for Rating Disabilities (1933 edition) in effect prior to VA promulgation of the 1945 edition of the Schedule for Rating Disabilities, effective April 1, 1946.  Diagnostic Code 5325 was added to the Schedule for Rating Disabilities in the 1945 edition, and it was revised, effective July 3, 1997.  

Prior to the revision, the criteria said to consider injury to cranial nerves, minimum rating if interfering to any extent with mastication, 10 percent.   38 C.F.R. § 4.73, Diagnostic Code 5325 (1996).  As revised, Diagnostic Code 5325 states that functional impairment due to injury to the facial muscles is to be evaluated as seventh (facial) cranial nerve neuropathy, disfiguring scar, etc.  The minimum rating for interference with mastication is 10 percent.  38 C.F.R. § 4.73 (2012).

In this case, the Board finds that a disability rating in excess of 10 percent for TMJ disability is not warranted at any point during the applicable period under appeal.  

Initially, the Board observes that there is no evidence of TMJ involvement until August 2005, when the Veteran submitted the July 2005 private dental evaluation report by Dr. L.  However, the Veteran has credibly and consistently complained of pain with chewing. Thus, the Board determines that it is at least as likely as not that the Veteran has experienced interference with mastication prior to August 2005, which warrants a 10 percent rating under either 38 C.F.R. § 4.150, Diagnostic Code 3222 (1945), Diagnostic Code 5325 (1993 and 2012) or Diagnostic Code 9905 (1963, 1993, and 2012) under the rating criteria applicable to that period.

Since August 2005, collectively, the evidence of record demonstrates that the Veteran's TMJ disability has been manifested by no more than difficulty with mastication due tenderness and pain, and with limitation inter-incisal distance to 31-40 mm after repetitive use testing, but no further additional limitation of motion.  These findings are consistent with the current assigned 10 percent evaluation for loss of motion of temporomandibular under any of the versions of the 1945 edition of the Schedule for Rating Disabilities, and do not support a higher evaluation.   38 C.F.R. § 4.150, Diagnostic Code 9905 (1963, 1993, and 2012).   In this regard, the Board notes that the 1964 revisions provided metric equivalents for the standard fractions of 1/2 inch (or 12.7 mm) and 1/4  inch (6.3 mm).  38 C.F.R. § 4.150, Diagnostic Code 9905 (1993).  Again, the Board notes that at worst the Veteran had limitation of inter-incisal movement to 31-40 mm, well beyond the 1/2 inch equivalent.  See 38 C.F.R. § 4.150, Diagnostic Code 3222 (1945) or Diagnostic Code 9905 (1963, 1993, and 2012).   

While the Veteran had limited range of lateral excursion, Diagnostic Code 9905 provides for a maximum rating of 10 percent for lateral excursion from 0 to 4 mm, and specifically instructs that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Thus, a rating in excess of 10 percent, pursuant to Diagnostic Code 9905, is not warranted for loss of motion of temporomandibular.  

Consistent with DeLuca, the Board has considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  In this regard, to the extent that the Veteran's chewing is limited by pain, the disabling effects of pain have been taken into account in the assignment of his 10 percent rating.  Additional functional impairment due to such factors as weakened movement, excess fatigability or incoordination is not shown.  Specifically, the January 2013 VA examiner found that the Veteran had limitation of inter-incisal motion to 31-40 mm after repetitive use, but there was no additional limitation of movement.  The Board, therefore, concludes that there is no basis for a rating in excess of 10 percent based upon 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Moreover, no other diagnostic code provides a basis for assignment of a rating in excess of 10 percent for TMJ disability.  In this regard, the Board notes that the Veteran has already received separate ratings for residual of gunshot wound to the mouth (Diagnostic Code 9915), loss of teeth (Diagnostic Code 9913) and healed zygoma fracture (Diagnostic Code 9904).  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  While the Veteran's representative asserts that a higher evaluation is warranted for loss of approximately one-half mandible with temporomandibular involvement under Diagnostic Code 9902, the Board previously awarded, by analogy, a 30 percent evaluation based on the findings of loss of 25 to 50 percent of the mandibular.  The Veteran did not appeal the assigned evaluation to the United States Court of Appeals for Veterans Claims (Court), and the Board decision is final as to the assignment of a 30 percent evaluation for loss of mandible.  

None of the evidence shows that the Veteran's service-connected right TMJ disability involves any neurologic impairments under 38 C.F.R. §§ 4.55, 4.73.  In addition, there is no evidence of chronic osteomyelitis or osteoradionecrosis, or any analogous bone disease ratable by analogy under Diagnostic Code 9900.  There is also no evidence of nonunion or malunion of mandible or maxilla, loss of the ramus, condyloid process, coronoid process, or hard palate.  As such, consideration of the disability under Diagnostic Codes 9903, 9904, 9906 to 9909, 9911 and 9912 is not warranted.  See 38 C.F.R. § 4.150. 

Under these circumstances, the Board finds that the criteria for assignment of a rating in excess of 10 percent for the Veteran's disability due to TMJ derangement with facial muscle damage over the right temporal bone with mastication pain are not met.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 10 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.  Therefore, "staged" ratings are not warranted.   Hart, 21 Vet. App. 505

Residuals of Right Zygoma Fracture 

The Veteran's seeks a compensable evaluation for residual of a fractured right zygoma.  In the February 2011 rating decision, the Veteran was awarded a noncompensable evaluation, effective from September 15, 2008, under 38 C.F.R. § 4.150, Diagnostic Code 9999-9904.  The Veteran only appealed the initial assigned evaluation.  

 In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that an unlisted dental and oral condition, under Diagnostic Code 9999, was the service-connected disability, and displacement resulting from malunion of mandible, under Diagnostic Code 9904, was the closest related anatomical location affected.

Under Diagnostic Code 9904, a noncompensable rating is assigned when there is slight displacement of the mandible due to malunion.  The criterion for a 10 percent disability rating is moderate displacement of the mandible due to malunion.  The criterion for a 20 percent disability rating is severe displacement of the mandible due to malunion, which is the maximum schedular rating under Diagnostic Code 9904.  A Note to DC 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 9904.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Here, the evidence of record does not demonstrate that the Veteran's disability due to healed right zygoma fracture warrants a compensable rating.  See 38 C.F.R. §4.150, Diagnostic Code 9904.  In this regard, the evidence of record shows no more than 3 mm mandibular displacement that results in slight limitation of jaw movements.   See June 2012 private dental evaluation report by Dr. L.  At no point does the evidence of record indicate that the Veteran's disability results in more than slight displacement so as to warrant a compensable evaluation under 38 C.F.R. §4.150, Diagnostic Code 9904.  See 38 C.F.R. § 4.6, supra.  The Board concludes that the criteria for a compensable rating are not met. 

The Board has considered whether other Diagnostic Codes would provide compensable ratings for dental and oral conditions.  38 C.F.R. § 4.150.  The Veteran has already been assigned separate ratings for residual of gunshot wound to the mouth (Diagnostic Code 9915), loss of teeth (Diagnostic Code 9913) and TMJ disability (Diagnostic Code 9905).  See 38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  Again, there is no evidence of chronic bone diseases, nonunion or malunion of mandible or maxilla, loss of the ramus, condyloid process, coronoid process, or hard palate.  As such, consideration of the disability under Diagnostic Codes 9903, 9906 to 9909, 9911 and 9912 is not warranted.  See 38 C.F.R. §4.150.  Also, the Veteran had already been assigned a separate 10 percent for residual scar on the right temporal area.  See 38 C.F.R. § 4.114, Diagnostic Code 7804. 


As such, the Board finds that the preponderance of the evidence is against the Veteran's compensable rating claim.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than a noncompensable rating at any point during this appeal period.  See 38 C.F.R. § 4.1. Therefore, " staged " ratings are not warranted.   Hart, 21 Vet. App. 505

Other Considerations 

The Board has also considered whether a referral for extra-schedular ratings is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

The schedular evaluations for the Veteran's TMJ disability and healed right zygoma fracture are adequate.  The Veteran has only subjective complaints of pain and tenderness with chewing as well as misalignment of his jaw.  The Board finds that they have been adequately contemplated by the schedular rating criteria which contemplate range of jaw motion and alignment as well as his subjective complaints of pain with chewing.  The Veteran offers no argument as to how his disabilities render application of the ratings schedule inadequate.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for that service-connected disability is adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

The Board has also considered whether entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of the claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54  (2009).  TDIU may be raised explicitly by a claimant or inferred from the record. An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384  (Fed. Cir. 2001).  In the present appeal, the Veteran does not allege, and the remaining evidence does not suggest, that the Veteran is unemployable as a result of the disabilities addressed in this decision.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

3.  Earlier Effective Date for Increased Rating 

The Veteran seeks entitlement to an effective date prior to the currently assigned August 24, 1999, for the award of a 30 percent evaluation for his service-connected residuals of gunshot wound to the mouth.  He essentially contends that the RO should have awarded him a 30 percent evaluation effective back to June 1, 1945, the date of the award of service connection for his residuals of gunshot wound to the mouth.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o). 

The effective date provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper v. Brown, 10 Vet. App. 125  (1997).  Thus, three possible effective dates may be assigned depending on the facts of a case.  First, if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred, the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Or, if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); Hazan v. Gober, 10 Vet. App. 511  (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2).

As a matter of history, the Board, in an October 2009 decision, found that the evidence of record supported the assignment of a 30 evaluation for the Veteran's service-connected residuals of gunshot wound to the mouth.  This was implemented by a November 2009 rating decision, which assigned an effective date of August 24, 1999 for the increased rating.  In its May 2012 decision, the Board determined that a June 1946 rating decision, which granted compensation for residuals of gunshot wound to the mouth, effective from June 1, 1946, was not a final rating decision and remained pending.  This included the implied claims for other residuals of gunshot wound to the mouth, including the TMJ disability.  The finality of the June 1946 rating decision was discussed at length in the May 2012 Board decision and will not be addressed further here.   

Here, June 1, 1946 (the earliest date of service connection) will be the effective date, unless the increase in disability occurred after the claim was filed, the date that the increase is shown to have occurred (date entitlement arose).  38 C.F.R. § 3.400(o)(1).  In this regard, the Board must consider whether the evidence of record shows that the increase in disability (30 percent evaluation) was warranted at the any point prior to August 24, 1999.  

As noted above, the Schedule of Rating Disabilities 1933 edition and 1945 edition, are both applicable since the original award of service connection for residuals of gunshot wound to the mouth.  The RO originally assigned a non-compensable rating for gunshot wound of the mouth to the regulations pertaining to skin disorders.   However, the regulations pertaining to the evaluation of skin disorders - including scars, does not support an evaluation of 30 percent.  38 C.F.R. § 4.118, Diagnostic Code 1954(1963); Diagnostic Code 7800, 7804 (1949, 1961, 2002, 2008). 

In the October 2009 decision, the Board was assigned a 30 percent evaluation based by analogy on the criteria under Diagnostic Code 9915 for loss of 25 to 50 percent of the mandible, replaceable by prosthesis.  See 38 C.F.R. § 4.150.  The evidence shows that the residuals of the Veteran's gunshot wound to the mouth include tenderness of the jaw, healed lacerations of the lips, jaw pain and by a loss of 25 to 50 percent of the mandible, replaceable by prosthesis.  The Board found that this evidence more closely approximated a 30 percent evaluation under Diagnostic Code 9915 that was warranted for loss of 25 to 50 percent of the mandible, replaceable by prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9915. 

Here, the preponderance of the evidence of record is against a finding that the severity of the Veteran's residual of gunshot wound to the mouth supported a 30 percent evaluation based on a loss of 25 to 50 percent of the mandible at any point prior to August 24, 1999.  The available pertinent evidence prior to August 24, 1999 consists of the February 1946 VA dental examination and April 1949 VA dental treatment records.  Neither of those records indicates that the Veteran suffered loss of mandible at those times.  Rather, the earlier records only demonstrate that the Veteran suffered loss of teeth that was replaceable by prosthesis, which does not support the assignment of a 30 percent evaluation for residuals of gunshot wounds under any of the potential applicable criteria.  See 38 C.F.R. §4.150, Diagnostic Codes 1924 (loss of mandible, half ), 1930 (loss of teeth due to loss of substance of body of maxilla or mandible, which cannot be restored by prosthesis) (1933 edition of the Schedule of Disabilities Rating)(1945); Diagnostic Codes 9902 (loss of mandible, half ), 9913 (loss of teeth due to loss of substance of body of maxilla or mandible, which cannot be restored by prosthesis)(1945 edition of the Schedule of Disabilities Rating)(1963), (1993), Diagnostic Code 9915 (loss of maxilla, half or less)( 2012).

The first medical evidence of loss of mandible is not shown until the November 1999 VA examination report, in which the examiner observed findings of severe bone loss of both the maxilla and the mandible due to years of wearing upper denture and lower partial denture.  The October 2007 VA examiner opined that the there was a loss of 25 to 50 percent of the bone of the maxilla that was replaceable by prosthesis.  See 38 C.F.R. § 4.150, Diagnostic Code Diagnostic Code 9915 (2012).

VA received the Veteran's statement on August 24, 1999 that his disability had worsened.  The evidence of record does not demonstrate that the increase in the Veteran's disability due to residual of gunshot wound to the mouth was shown to have occurred (date entitlement arose) prior to August 24, 1999.  As such, an effective date prior to August 24, 1999 for a 30 percent evaluation for residuals of gunshot wound to the mouth is not warranted.  See 38 C.F.R. § 3.400(o)(1).

The Board is sympathetic to the Veteran's contentions; however, the governing legal authority for establishing effective dates relies on very specific rules, and VA is bound by that authority.  See 38 C.F.R. §§ 3.157(b), 3.400(o)(1).  An effective date for an increased rating is the date that the increase is shown to have occurred (date entitlement arose) when an increase in disability occurs after the claim is filed.  38 C.F.R. §§ 3.155, 3.400(o)(1).  The Veteran's claim for an increased rating for residuals of gunshot wound to the mouth remained pending since 1946; however, there is no medical evidence prior to August 24, 1999 that shows an increase in the Veteran's disability.  As such, August 24, 1999, the current assigned effective date, is earliest effective date warranted for the increased award to 30 percent for service-connected residuals of gunshot wound to the face. 

The record does not contain probative evidence showing that it is factually ascertainable that an increase in disability, warranting a 30 percent rating, had occurred during the period prior to August 24, 1999.  38 C.F.R. § 3.400(o)(1) and (2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The weight of the evidence does not support an increase prior to August 24, 1999, and that will remain the assigned effective date for increase.  See 38 C.F.R. § 3.400(o).  Therefore, an effective date earlier than August 24, 1999 for the grant of a 30 percent disability rating for  residuals of gunshot wound is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than August 24, 1999, for the assignment of a 30 percent rating for residuals of gunshot wound to the mouth, is denied.  See 38 U.S.C.A. § 5107.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for TMJ derangement with facial muscle damage over the right temporal bone with mastication pain is denied. 

Entitlement to an initial compensable evaluation for healed right zygoma fracture is denied. 

Entitlement to an effective date earlier than August 24, 1999 for the assignment of a 30 percent evaluation for gunshot wound of the mouth is denied. 




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


